            Case 1:19-cr-00148-CKK Document 80 Filed 06/05/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )       Crim. No. 1:19-cr-148
                                                      )
                                                      )
PRAKAZREL MICHEL                                      )
                                                      )

                                                ORDER

       Upon consideration of the Joint Motion to Reschedule Status Conference presently set for

June 8, 2021, at 1:30 p.m., and for good cause shown and with the parties’ consent, it is

hereby on this 5th day of June 2021,

       ORDERED that the Joint Motion to Reschedule Status Conference scheduled for June 8,

2021 at 1:30 p.m. is GRANTED; and it is further

       ORDERED that the Status Conference shall take place at 1:30 p.m. on the 12th day of

July 2021; and the Court further

       FINDS, based on the parties’ motion, that the continuance of the Defendant’s Speedy Trial

rights between the date of the original status hearing (June 8, 2021) and the date of the rescheduled

status hearing serves the “ends of justice” and is in the best interests of both the public and the

Defendant, 18 U.S.C. § 3161(h)(7)(A); and it is further

       ORDERED that the time period from June 8, 2021 through July 12, 2021 will           be

excluded for purposes of the Speedy Trial Act. Before July 12, 2021, Defendant shall file a

signed statement, confirming his consent to the aforementioned exclusion of time under the

Speedy Trial Act.

                                                                   /s/
                                                              ______________________________
                                                                The Hon. Colleen Kollar-Kotelly
                                                                  United States District Judge
